UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7570


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LEON MCDOWELL,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-00757-CMC-1)


Submitted:   November 15, 2012             Decided:   December 17, 2012


Before WILKINSON, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leon McDowell, Appellant Pro Se. Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Leon   McDowell    appeals     the    district    court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

of his sentence based on Amendment 750 and Dorsey v. United

States, 132 S. Ct. 2321 (2012).            McDowell was sentenced before

the effective date of the Fair Sentencing Act.                Therefore, the

Act does not apply to his sentence.              See Dorsey, 132 S. Ct. at

2335.      We dispense with oral argument because the facts and

legal    contentions   are    adequately    presented    in   the    materials

before   the   court   and   argument    would    not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2